                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                       Case No. 14CR2191-H

                                      Plaintiff,
                      VS.
                                                       JUDGMENT OF DISMISSAL
Jennifer Yrys,

                                                                                   FILED
                                    Defendant.
                                                                                   AUG O8 2019
                                                                         CLEPK U S DISTRICT COu,~-r              .
                                                                       SOUT!-<f:HN c1s~·Q.1CT OF frr,LIFOF-'\'.; ;
IT APPEARING that the defendant is now entitled to be discharged       Jr the reason that~~-:2?:~'._. ____i
      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, with prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      31 :5322; 18:2 - Willful Violation of the Bank Secrecy Act through Failure to Maintain
      an Effective Anti-Money Laundering Program under Title 31, United States Code,
      Section 53 l 8(h) and 5322; Aiding and Abetting


 Dated:   8/6/2019
                                                   Hon. William V. Gallo
                                                   United States District Judge
